UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 8, 2010 Hines Global REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 000-53964 26-3999995 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note. On September 8, 2010, Hines Global REIT Hock Plaza I, LLC, a wholly-ownedsubsidiary of Hines Global REIT Properties LP (the "Operating Partnership"), which is a subsidiary ofHines Global REIT, Inc.("Hines Global"), acquired Hock Plaza, a 12-story office building locatedin the NorthDurham submarket of Durham, North Carolina. OnSeptember 14,2010, Hines Global filed a Current Report on Form 8-K (the "Initial Report") with regard to the Hines Global REIT Hock Plaza I, LLC,acquisition of Hock Plaza.After reasonable inquiry,Hines Globalis not aware of any material factors relating to the property that would cause the reported financial information not to be necessarily indicative of future operating results. Thisamendment is being filed for thesole purpose of filing the financialstatements and pro forma financialinformation required by Item 9.01 of Form 8-K, andshould be read in conjunction with the Initial Report. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Real Estate Property Acquired. The following financial statements are submitted at the end of this Current Report on Form 8-K/A and are filed herewith and incorporated herein by reference. Hock Plaza, Durham, North Carolina—For theSix Months EndedJune 30, 2010 (Unaudited) and the Year EndedDecember 31, 2009 Independent Auditors’ Report Statements of Revenues and Certain Operating Expenses Notes to Statements of Revenues and Certain Operating Expenses (b) Unaudited Pro Forma Financial Information. The following financial information is submitted at the end of this Current Report on Form 8-K/A and is filed herewith and incorporated herein by reference. Hines Global REIT, Inc. Unaudited Pro Forma Consolidated Balance Sheet as of June 30, 2010 Unaudited Pro Forma Consolidated Statement of Operations for the Six Months Ended June 30, 2010 Unaudited Pro Forma Consolidated Statement of Operations for theYear EndedDecember 31, 2009 Notes to Unaudited Pro Forma Consolidated Financial Statements (d) Exhibits - None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Global REIT, Inc. November10, 2010 By: /s/ Ryan T. Sims Name: Ryan T. Sims Title: Chief Accounting Officer INDEPENDENT AUDITORS’ REPORT To the Partners of Hines Global REIT Properties, L.P. Houston, TX We have audited the accompanying statement of revenues and certain operating expenses (the “Historical Summary”) of Hock Plaza I, located in Durham, North Carolina (the “Property”) for the year ended December 31, 2009. This Historical Summary is the responsibility of the Property’s management. Our responsibility is to express an opinion on the Historical Summary based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Historical Summary is free of material misstatement. An audit includes consideration of internal control over financial reporting as it relates to the Historical Summary as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Property’s internal control over financial reporting as it relates to the Historical Summary. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the Historical Summary, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the Historical Summary. We believe that our audit provides a reasonable basis for our opinion. The accompanying Historical Summary was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (for inclusion in thisForm 8-K/A of Hines Global REIT, Inc.) as discussed in Note 2 to the Historical Summary and is not intended to be a complete presentation of the Property’s revenues and expenses. In our opinion, such Historical Summary presents fairly, in all material respects, the revenues and certain operating expenses discussed in Note 2 to the Historical Summary of the Property for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP Houston, Texas November10, 2010 F-1 HOCK PLAZA I, DURHAM, NORTH CAROLINA STATEMENTS OF REVENUES AND CERTAIN OPERATING EXPENSES For the Six Months Ended June 30, 2010 (unaudited) and for the Year Ended December 31, 2009 Six Months Ended June 30, 2010 (unaudited) Year Ended December 31, 2009 Revenues: Rental revenue $ $ Other revenue Totalrevenues Certain Operating Expenses: Utilities Real estate taxes Repairs and maintenance Cleaning services Salaries and wages Building management services Property management fees Insurance Interest expense Total certain operating expenses Revenues in excess of certain operating expenses $ $ See accompanying notes to statements of revenues and certain operating expenses. F-2 HOCK PLAZA I, DURHAM, NORTH CAROLINA NOTES TO STATEMENTS OF REVENUES AND CERTAIN OPERATING EXPENSES For the Six Months Ended June 30, 2010 (unaudited) and for the Year Ended December 31, 2009 (1) Organization Hock Plaza I (the “Property”) is a twelve-story office building located in Durham, North Carolina,that contains 327,160 square feet (unaudited) of office space. The Property was acquired by Hines Global REIT Hock Plaza I, LLC, (the "Company") a wholly-owned subsidiary ofHines Global REIT Properties LP (the "Operating Partnership"), which is a subsidiary of Hines Global REIT, Inc. (“Hines Global”).The acquisition was completed on September 8, 2010. The Property is managed by Hines Interests Limited Partnership (“Hines”), an affiliate of the Company. (2) Basis of Presentation The statements of revenues and certain operating expenses (the “Historical Summaries”) have been prepared for the purpose of complying with the provisions of Article 3-14 of Regulation S-X promulgated by the Securities and Exchange Commission (the “SEC”), which requires certain information with respect to real estate operations to be included with certain filings with the SEC.These Historical Summaries include the historical revenues and operating expenses of the Property, exclusive of interest income and depreciation and amortization, which may not be comparable to the corresponding amounts reflected in the future operations of the Property. The statement of revenues and certain operating expenses and notes thereto for the six months ended June 30, 2010 included in this report are unaudited.In the opinion of the Company’s management, all adjustments necessary for a fair presentation of such statement of revenues and certain operation expenses have been included.Such adjustments consisted of normal recurring items.Interim results are not necessarily indicative of results for a full year. (3) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Property’s management to make estimates and assumptions that affect the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. (4) Significant Accounting Policies (a) Revenue Recognition The Property’s operations consist of rentalrevenue earned from tenants under leasing arrangements which generally provide for minimum rents, escalations, and charges to tenants for their pro rata share of real estate taxes and operating expenses.The majority of leases have been accounted for as operating leases.Rental revenue is recognized by amortizing the aggregate lease payments on the straight-line basis over the entire terms of the leases, which resulted in rentalrevenue in excess of contractual rent of $282,866 (unaudited) for the six months ended June 30, 2010 and $728,067 for the year ended December31, 2009. (b) Repairs and Maintenance Expenditures for repairs and maintenance are expensed as incurred. (5) Related Party Management fees presented in the Historical Summary were paid in accordance with a management agreement between Brickman Durham LLC and its affiliate, Brickman Management LLC. The agreement provided for property management fees of 3% of gross revenues collected. For the six months ended June 30, 2010 (unaudited) and the year ended December 31, 2009, management fees totaled approximately $144,000 and $286,000, respectively. F-3 HOCK PLAZA I, DURHAM, NORTH CAROLINA NOTES TO STATEMENTS OF REVENUES AND CERTAIN OPERATING EXPENSES – (Continued) (6) Rental Revenue The aggregate annual minimum future rental revenue on noncancelable operating leases in effect as of December 31, 2009 is as follows: Year ending December 31: Amount $ Thereafter Total $ Total minimum future rentalrevenue represents the base rent that tenants are required to pay under the terms of their leases exclusive of charges for operating expenses and real estate taxes.There were no contingent rents for the six months ended June 30, 2010 (unaudited) and the year ended December 31, 2009. Of the total rental revenue for the year ended December31, 2009, 100% was earned from Duke University or its affiliates, whose leases expire in October 2019. (7) Mortgage Note Payable In connection with the acquisition of the Property, Hines Global REIT Hock Plaza I LLC assumed a mortgage note payable to Greenwich Capital Financial Products, Inc. (the “Mortgage Note”). The Mortgage Note is secured by a deed of trust on certain land and all improvements and an assignment of tenant leases and related receivables. The Mortgage Note accrues interest daily, based on a 360 day year, at a fixed rate of 5.58% per annum, which is paid in monthly installments until the maturity date of December 6, 2015.Payments on the Mortgage Note are interest-only until January 6, 2011, at which point payments are made based on a 30-year amortization schedule. Future principal payments on the Mortgage Note are as follows: Year ending December 31: Amount $ — Thereafter Total $ * F-4 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Hines Global REIT, Inc. (“Hines Global” and, together with Hines Global REIT Properties, LP (the “Operating Partnership”), the “Company”) made the following acquisitions since January1, 2010: Property Name Date of Acquisition Net Purchase Price 17600 Gillette June 9, 2010 $20.4 million Brindleyplace Project July 7, 2010 $282.5 million Hock Plaza September 8, 2010 $97.9 million Southpark
